UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2408


T. A. HALL,

                    Plaintiff - Appellant,

              v.

BETTER HOUSING COALITION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00727-REP)


Submitted: April 26, 2018                                         Decided: May 16, 2018


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tacitus A. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tacitus A. Hall appeals the district court’s order dismissing his civil suit for lack

of subject-matter jurisdiction. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Hall v. Better Housing

Coalition, No. 3:17-cv-00727-REP (E.D. Va. Nov. 28, 2017). We deny all of Hall’s

pending motions. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                               AFFIRMED




                                             2